Case 8:19-cv-00710-MSS-TGW Document 217-4 Filed 10/27/20 Page 1 of 8 PageID 6419




                            Exhibit D
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 2
                                                              1 of 8
                                                                   7 PageID 6420
                                                                            5674
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 3
                                                              2 of 8
                                                                   7 PageID 6421
                                                                            5675
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 4
                                                              3 of 8
                                                                   7 PageID 6422
                                                                            5676
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 5
                                                              4 of 8
                                                                   7 PageID 6423
                                                                            5677
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 6
                                                              5 of 8
                                                                   7 PageID 6424
                                                                            5678
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 7
                                                              6 of 8
                                                                   7 PageID 6425
                                                                            5679
Case 8:19-cv-00710-MSS-TGW Document 217-4
                                    174-2 Filed 10/27/20
                                                09/08/20 Page 8
                                                              7 of 8
                                                                   7 PageID 6426
                                                                            5680
